Supreme Court of the United States
                              Office of the Clerk
                         Washington, DC 20543-0001
                                                                 Scott S. Harris
                                                                 Clerk of the Court

                                  December 2, 2015               (202)479.3011


Clerk
Court of Criminal Appeals of Texas
P.O. Box 12308
Capitol Station
Austin, TX 78711



        Re:   Roberto Gonzalez De La Cruz
              v. Texas
              No. 15-7207
              (Your No. WR-76,781-01)


Dear Clerk:


     The petition for a writ of certiorari in the above entitled case was filed on
November 24, 2015 and placed on the docket December 2, 2015 as No. 15-7207.




                                        Sincerely,

                                        Scott S. Harris, Clerk

                                        by

                                             isa
                                        Melissa    BJalock
                                        Case Analyst




                                                              Abe,Acos»,C\etk